ON REHEARING
We are requested to reconsider our judgment of Decern ber 3, 1929, so as to modify that rendered by the trial court in order to allow the plaintiff: to amend the complaint.
This court has constantly been inclined to use its discretion so as to allow reasonable or justifiable amendments, not arbitrarily. The limit to that discretion is to be found in the reasonableness of the amendment, and in that the circumstances must be such as to further the ends of justice by granting leave. This is not to mean that judicial discretion should be used to permit a defendant to be harassed indefinitely, or the latter to prolong a case unnecessarily.
The main grounds alleged in the motion to reconsider are that the plaintiff, should it be allowed to amend, would plead in its amended complaint that the returns filed by the defendants do not show the real capital invested, nor do such returns contain the necessary data for the distribution of the deductions made or faithfully determine such deductions, that the particulars therein are uncertain, inexact and false; and *224that the defendants prevented, through appeals, the prosecution of the action for the collection of the taxes until 1924; that the complaint can he amended so as to allege that there was in the ease an assessment of taxes from the time of the .ruling by the Board of Review and Equalization, and that the defendants have been repeatedly required to pay the sum which it is now sought to be collected.
There is no doubt that what, it seems now, they seek to plead in the amended complaint might have been pleaded be - fore. But this is a matter that would not prevent us from exercising our discretion.
Citation is made of the following paragraph from the decision in the case of Vellón v. Central Pasto Viejo, Inc., 37 P.R.R. 531:.
“A distinct system of procedure has been established and one of its modalities is that of allowing amendments to the pleadings inspired by a desire that actions be prosecuted with all correctness and at the same time to secure to the parties the right decision as required by justice. For the purpose of prescription jurisprudence has laid down the rule that an amended complaint substitutes the original complaint, except as to the filing or commencement of the action for which purpose one must be guided by the original complaint. Estate of Chavier v. Estate of Giráldez, 15 P.R.R. 145, and cases cited in the opinion. Exception is also made of the case in which the amendment introduces a new or different cause of action. (37 Corpus Juris, 1074.) Here it is true that the amendment inv'olved something substantial, but did not introduce a new or different cause of action. It completed the same action that had been prosecuted from the outset. ’ ’
The doctrine laid down in Fajardo Development Co. v. Succession of Morfi, 17 P.R.R. 660, is invoked as to liberality in permitting amendments and as to when they should be refused.
We do not think that in granting the right to amend, this court could restrict such right.
The judgment rendered in the present case must be modified so as to permit the plaintiff to amend its complaint.